             (


AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                     Eastern District of Virginia    El
                     Leslie Tyler-Perkins                           )                                        JAN 2 2 20l9
                                                                    )
                                                                    )                                 CLERK. U.S. DISTRICT COURT
                                                                    )                                       RICHMOND, VA
                            Plaintifl(s)                            )
                                                                    )
                                v.                                  )
                                                                           Civil Action No. 3:18-cv-00872
        Virginia Community College System and                       )
                Commonwealth of Virginia
                                                                    )
                                                                    )
                                                                    )
                          Defendant{s)                              )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant's 11ameand address)
                                       Commonwealth of Virginia
                                       Attn: Mark R. Herring, Attorney General of Virginia
                                       Office of the Attorney General
                                       900 E. Main Street
                                       Richmond, Virginia 23219
                                       (City of Richmond)
         A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it)- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are: James 8 . Th orsen, Esq.
                                       ThorsenAllen LLP
                                       5413 Patterson Ave., Suite 201
                                       Richmond, VA 23226



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                              Fernando Galindo,
                                                                             CLERK OF COURT
                                                                                              r@~
Date: Dccem~er {9,2018 _                                                                      ~~
                                                                                        Signalllre of Clerk or Deputy Clerk
                                                                           ...
                                                                                              Office Use Only
    Affidavit of Service                                                                                                       Priority: Standani
                                                                                                          Attorney: James B. Thorsen, Esq. Finn: ThorsenA/len, LLP
    SERVICE BY PRIVATE PROCESS                                                                         RE: Leslie Ty/er-Perkins v. Virginia Community College System
                                                                                                                        and Commonwealth of Virginia
                                                                                                                         File/Case#: 3:18-cv-000872
                                                                                                       Client Matter: LESLIE PERKINS Internal Reference: 1010768




                                                                              Commomrcaltl1 of Virginia
                                                                         c;lo Mark I-lening, Attomcy Gc11cn,J
                                                                                _.!).(Jf} £ AI.YR hH 'CC~ ~ 0 ol ,J        q-f-1,iJ-f-.
                                                                               Richmond, Virgii1i.12321.9

                                               the attached: COMPLAINT & SUMMONS IN A CML ACTION


□   Personal Service:
□   Registered Agent: _________________________

Being unable to make personal service, a copy was delivered in the following manner:

□ Delivered to person found in charge of the usual place of business or employment during business hours and
giving information of its purport.                                                                    d
Delivered to: ------------'(h'---e...._/'---;n_d_o,_ _        'E--=_lA-4
                                                                     __t--"·d""'"r_s=----------
□ Delivered to a family member, not a temporary sojourner or guest, aged sixteen or older, at the usual place of
abode of the above named party.
Delivered t o : - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
□   Posted on the front door or other such entrance as appears to be the main entrance.

□   Not Found/Unable to Serve
                                                                                            Attempt: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                            Wrong Address: _ _ _ _ _ _ _ _ _ _ _ _ _ __




                                                                                                                          Tr,rJis Wayne Stansbury
                                                                                                                           Counnonwc:illll ol V1rg1ma
                                                                                                                                Notmy Puulic
                                                                                                                           Commi~:;ion No. 7627710
                                                                                                                          My Commis!'.ion Expires 10/31/2019



    Commonwealth of Virginia
    Counly of Henrico                      i .c-t-h                -.-
                                                                    an u d rlY
    Subscribed and sworn before me this____.(""''?'---..,,--day of, )
                                                                                    !~7~ ~ ! \ . . . =                                            ==:::::,             Notary Public
